Citation Nr: 0218125	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  02-04 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1945 to July 
1969.  He died on May [redacted], 2000.  The appellant is the 
veteran's widow.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem that denied service connection for 
the cause of the veteran's death.

In April 2000, the appellant requested a Central Office 
hearing; however, she withdrew this request in May 2002.


FINDINGS OF FACT

1.  All relevant evidence necessary for adjudication of 
this claim has been obtained.

2.  The veteran died due to end stage bladder cancer with 
lung and liver metastases.

3.  At the time of the veteran's death, service connection 
was in effect for prostate cancer due to presumptive 
exposure to Agent Orange.

4.  The veteran's bladder cancer and metastases was not 
present in service and developed many years after service.

5.  Bladder cancer is not recognized by VA as a disease 
for which the Secretary has determined that a presumption 
of service connection on the basis of Agent Orange 
exposure is warranted.

6.  There is no competent medical evidence of a link 
between the veteran's service-connected prostate cancer 
and bladder cancer.

7.  A disease or injury was not incurred in or chronically 
aggravated by military service, or otherwise contributed 
to the onset of death. 


CONCLUSION OF LAW

Bladder cancer with lung and liver metastases, which was 
causative of the veteran's death, was not incurred in or 
aggravated by service, was not secondary to service-
connected prostate cancer, was not caused by the veteran's 
exposure to Agent Orange or other herbicides in service, 
and my not be presumed to have been otherwise incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1310, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The Act and 
implementing regulations essentially eliminate the concept 
of a well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002).

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal as all notification and 
development action needed to render a fair decision on the 
claim, to the extent possible, have been accomplished.

The record reflects that through a September 2000 rating 
decision, correspondence dated in June 2000, and statement 
of the case dated in March 2002, the appellant and her 
representative have been notified of the law and 
regulations governing entitlement to the benefit sought, 
the evidence which would substantiate the claim, and the 
evidence that has been considered in connection with the 
appeal.  By way of the aforementioned documents, the 
statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, each party is 
responsible for obtaining, has been met.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (addressing the 
duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  In view of the foregoing, the Board finds that 
the veteran has received sufficient notice of the 
information and evidence needed to support her claim, and 
has been provided ample opportunity to submit such 
information and evidence.

The Board also finds that all necessary development has 
been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining 
evidence to support her claim.  Private medical records 
have been associated with the claims file.  A medical 
opinion addressing the appellant's contention was 
necessary to adjudicate the claim, which the RO obtained.  
The appellant made no indication that there are any VA 
records for the RO to obtain.

Under these circumstances, the Board finds that 
adjudication of the claim on appeal at present does not 
pose risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 394 (1993).  The claim 
is ready to be considered on the merits. 

Factual Background

Service medical records do not contain any complaints or 
findings related to bladder cancer or bone and liver 
metastases.  The records do show that the veteran had high 
frequency hearing loss and a history of calcified hilar 
nodes with no evidence of active heart or valve disease.  
In November 1967, he had an infected sebaceous cyst 
removed.

The veteran's DD214 showed that he had almost 5 years of 
foreign and/or overseas service.  It also noted Vietnam 
awards and decorations.

Postservice medical records from Camp LeJuene Naval 
Hospital dated from February 1991 to August 1996 included 
a March 1991 bone scan report that revealed the veteran 
had a recent diagnosis of prostate cancer.  The bone scan 
was done to ruled out metastases; none  was found.  

Medical records from Onslow Memorial Hospital dated from 
December 1998 to January 1999 included a December 1998 
pathology report of a specimen taken from the veteran's 
bladder.  The diagnosis was bladder tumor - poorly 
differentiated transitional cell carcinoma (TCC).

The veteran was evaluated at Onslow Oncology in June 1999.  
The report indicated he had been recently diagnosed with 
lung cancer.  The past medical history reported included 
bladder tumor resection in January 1999.  A progress note 
dated in July 1999 included a diagnosis of bladder cancer 
in 1994 with recent recurrence in December 1998 and a 
history of prostate cancer.  The report indicated that the  
recent liver biopsy was more consistent with metastatic 
TCC of the bladder, which confirmed suspicion of a 
metastatic primary tumor rather than another third primary 
carcinoma such as lung cancer.  A recent lung biopsy also 
had similar morphology consistent with metastatic TCC of 
the bladder.  

A June 1999 examination report of a liver biopsy from 
Onslow Memorial Hospital noted that the lung and liver 
biopsy carcinoma had similar morphology to the primary 
urinary bladder TCC.

Numerous additional private medical records from Onslow 
Memorial Hospital and Onslow Oncology continued to show 
treatment for his TTC of the bladder and metastases up 
until the time of his death in May 2000.

In the appellant's notice of disagreement, she stated that 
she understood bladder cancer was not a condition that was 
associated with exposure to Agent Orange in Vietnam; 
however, due to the veteran's service-connected prostate 
cancer, his bladder cancer was more likely than not a 
metastasis from the prostate.

In February 2001, the RO sought a medical opinion from 
VA's Chief of the Outpatient clinic as to the 
relationship, if any, between the veteran's prostate 
cancer and bladder cancer.  In a response dated in March 
2001, the physician indicated that the veteran's claims 
file was reviewed and opined that the veteran had two 
separate unrelated cancers, namely prostate cancer and 
bladder cancer.  The bladder cancer metastasized to the 
lung and liver, and ultimately caused his death.

Analysis

Under the applicable criteria, to establish service 
connection for the cause of the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to the cause death.  For a 
service-connected disability to be the cause of death, it 
must singly, or together with some other condition, be the 
immediate or underlying cause, or be etiologically 
related.  For a service-connected disability to constitute 
a contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection. 38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (2002).

Generally, service connection will be granted for 
disability resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. §§  
1110, 1131; 38 C.F.R. § 3.303.  Service incurrence will be 
presumed for certain chronic diseases if they are manifest 
to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§  3.307, 3.309.  Moreover, service connection may be 
granted for a disability that is proximately due to or the 
result of a service-connected disease or injury. See 
38 C.F.R. § 3.310(a); see also Harder v. Brown, 5 Vet. 
App. 183, 187-89 (1993).  That regulation has been 
interpreted to permit service connection for the degree of 
aggravation to a nonservice-connected disorder that is 
proximately due to or the result of a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Under such circumstances, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.

With respect to the claim for service connection for the 
cause of the veteran's death as a residual of exposure to 
Agent Orange, the Board notes that a veteran who, during 
active service, served in the Republic of Vietnam during 
the Vietnam era, and has a disease listed at 38 C.F.R. § 
3.309(e) (2002), shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed 
to any such agent during service. 

A recent change in the law provides that a veteran is now 
presumed to have been exposed to Agent Orange if he served 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C. § 
1116(f), as added by § 201 of the "Veterans Education and 
Benefits Expansion Act of 2001," Pub. L. No. 107-103 (H.R. 
1291) (Dec. 27, 2001).  It is no longer required that a 
veteran have a presumptive disease for it to be presumed 
that he was exposed to Agent Orange.  As the veteran 
served in Vietnam during this time, it is presumed that he 
was exposed to Agent Orange.

The Secretary of the Department of Veterans Affairs 
(Secretary) has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not 
warranted for number of cancers that include urinary 
bladder cancer.  See Notice, 64 Fed. Reg. 59232 (1991).

In the case at hand, the appellant contends that the 
veteran's carcinoma of the bladder was secondary to 
service-connected prostate cancer, which was due to 
exposure to Agent Orange or other herbicides while serving 
in Vietnam.

After careful review of the record, the Board finds that 
service connection is not warranted for cause of the 
veteran's death on a direct or presumptive basis, or as 
secondary to service-connected prostate cancer.

There was nothing in the veteran's records to indicate 
that carcinoma of the bladder occurred in service and a 
diagnosis of the disease was not made until many years 
after separation from service.  The Board also notes that 
there is no evidence that any disorder in service could 
have conceivably aggravated carcinoma of the bladder or 
otherwise contributed to the onset of death; therefore, no 
issue of service connection for the cause of the veteran's 
death on the basis of contribution to death or aggravation 
of the carcinoma of the bladder causative of death by a 
service-connected disability is implicated by the evidence 
of record.  See 38 C.F.R. § 3.312(c) (2002).  

The appellant is not entitled to service connection for 
the cause of the veteran's death on a presumptive basis as 
the evidence does not show that he ever had any of the 
presumptive diseases listed in 38 C.F.R. § 3.309(e).  The 
veteran died from carcinoma of the bladder. 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-
542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  The Court has specifically 
held that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).  Hence, a claimant may establish 
service connection for bladder cancer by presenting 
evidence which shows that it was as likely as not that the 
disease was caused by inservice exposure to Agent Orange.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In the case at hand, no 
evidence was submitted to this effect, therefore, service 
connection is not warranted on this basis.

The appellant expressed her belief that the veteran's 
service-connected prostate cancer metastasized to the 
bladder, which eventually led to the death of the veteran.  
Her contention was that although the prostate cancer was 
treated and the prostate was removed, there is no 
guarantee that all of the cancer was gone or that it will 
never return.  Although this is her belief, the appellant 
is a lay person and as such she is not competent to 
establish a medical diagnosis or show medical etiology 
merely by her own assertions; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1).  (Competent medical 
evidence means evidence provided by a person who is 
qualified through education, training or experience to 
offer medical diagnoses, statements or opinions; see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board, 
therefore, finds the probative value of her statements 
concerning a nexus between prostate cancer and bladder 
cancer are outweighed by the complete lack of medical 
documentation in the record to support to her contentions. 

In fact, the medical evidence is in direct opposition with 
her contentions.  Private medical records dated in June 
1999 suggest that there was no connection between the 
veteran's prostate cancer in 1991 and bladder cancer in 
1998.  The record from Onslow Memorial Hospital indicated 
that the bladder was the primary site of the carcinoma.  
The report from Onslow Oncology indicated that there were 
two primary carcinomas and that the cancer in the liver 
was metastatic of the TCC of the bladder.  Bladder cancer, 
therefore, was not identified as a primary carcinoma and 
not as a metastasis. 

The lack of a relationship was expressed in more specific 
terms by a VA physician in March 2001.  The Chief of the 
Outpatient Clinic opined that the veteran's bladder cancer 
and prostate cancer were unrelated.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against entitlement to 
service connection for the veteran's cause of death; 
therefore, the benefit of the doubt doctrine does not 
apply and the appeal is denied. 38 U.S.C.A. § 5107(b) 
(West Supp. 2002).





ORDER

Service connection for cause of the veteran's death is 
denied.



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

